PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


KENISHA BRANTLEY; GREG BRANTLEY,          
on behalf of themselves and all
others similarly situated,
                  Plaintiffs-Appellees,
                  v.                             No. 05-1047

REPUBLIC MORTGAGE INSURANCE
COMPANY,
             Defendant-Appellant.
                                          
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                Patrick Michael Duffy, District Judge.
                           (CA-04-805-2-23)

                          Argued: May 24, 2005

                       Decided: September 28, 2005

          Before WIDENER and MOTZ, Circuit Judges,
        and Robert E. PAYNE, United States District Judge
               for the Eastern District of Virginia,
                      sitting by designation.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Motz and Judge Payne concurred.


                               COUNSEL

ARGUED: Benjamin Rush Smith, III, NELSON, MULLINS, RILEY
& SCARBOROUGH, Columbia, South Carolina, for Appellant.
2             BRANTLEY v. REPUBLIC MORTGAGE INSURANCE
Kathleen Clark Knight, JAMES, HOYER, NEWCOMER & SMIL-
JANICH, P.A., Tampa, Florida, for Appellees. ON BRIEF: Thade-
ous H. Westbrook, III, NELSON, MULLINS, RILEY &
SCARBOROUGH, Columbia, South Carolina; William L. Kirkman,
BOURLAND, KIRKMAN, SEIDLER, JAY & MICHEL, L.L.P., Fort
Worth, Texas, for Appellant. Terry A. Smiljanich, JAMES, HOYER,
NEWCOMER & SMILJANICH, P.A., Tampa, Florida; T. English
McCutchen, William E. Hopkins, Jr., MCCUTCHEN, BLANTON,
JOHNSON & BARNETTE, Columbia, South Carolina, for Appel-
lees.


                               OPINION

WIDENER, Circuit Judge:

   This case arises from alleged violations by the defendant, Republic
Mortgage Insurance Company, of the Fair Credit Reporting Act, 15
U.S.C. § 1681-1681t. Republic Mortgage filed a motion to compel
arbitration and dismiss the action or, in the alternative, stay the action
pending arbitration. The district court denied Republic’s motion, find-
ing that Republic Mortgage, as a nonsignatory to the arbitration
agreement, could not enforce the agreement to arbitrate against the
plaintiffs, Kenisha and Greg Brantley. We affirm.

                                    I.

   In August 2003, the plaintiffs bought a home in Beaufort, SC.
Because they financed the entire cost of the home, their mortgage
lender, SouthStar Funding, L.L.C., required them to obtain private
mortgage insurance. The plaintiffs obtained mortgage insurance from
Republic Mortgage, and their mortgage insurance premium was set at
$590.43 per month.1

    The Brantleys contend that Republic Mortgage did not give them
    1
   Mortgage insurance obligates the insurer to underwrite the risk of
default associated with the loan of the borrower, in this case the Brant-
leys. There is no contention in the case that the loan is in default.
              BRANTLEY v. REPUBLIC MORTGAGE INSURANCE                    3
the lowest premium available and that Republic Mortgage never
informed them that their premium was increased based on informa-
tion contained in their consumer credit reports. Further, the plaintiffs
complain that Republic Mortgage never advised them of the con-
sumer reporting agency from which it received the information, nor
that they could obtain a copy of that report and dispute entries it con-
tained under the Fair Credit Report Act (FCRA). The plaintiffs allege
that when Republic Mortgage increased their insurance premium
based on information in their credit report, it was required to provide
them with an "adverse action notice" pursuant to the FCRA. 15
U.S.C. § 1681m. Finally, the plaintiffs allege that these actions consti-
tuted either willful, or negligent, or both, violations of the FCRA.

   In connection with the mortgage loan transaction, the plaintiffs
entered into a separate arbitration agreement with the mortgage
lender, SouthStar, which provided

      Any claim, dispute, or controversy (whether in contract, tort,
      or otherwise) arising from or related to the loan evidenced
      by the Note shall be resolved, upon the election of either
      Borrower or Lender, by binding arbitration, and not by court
      action, except as provided under "Exclusions from Arbitra-
      tion" below. Such claims which shall be arbitrated include,
      but are not limited to, all: statutory and regulatory claims;
      any claim, dispute or controversy that may arise out of or is
      based on the relationships which result from the Borrower’s
      application to the broker or lender for the loan, the closing
      of the loan, or the servicing of the loan; or any dispute or
      controversy over the applicability or enforceability of this
      arbitration agreement or the entire agreement between Bor-
      rower and Broker or between Borrower and Lender (collec-
      tively "claim").

The agreement further provided that the agreement would apply "no
matter by whom or against whom a claim is made."

  The Brantleys filed this suit on March 15, 2004.2 On September 22,
  2
   The plaintiffs styled this action as a class action. The district court,
however, has not ruled on class certification and only considered the alle-
gations specific to the Brantleys in its order. Our review does not decide
anything with respect to the claimed class action.
4             BRANTLEY v. REPUBLIC MORTGAGE INSURANCE
2004, Republic Mortgage, which had not signed the arbitration agree-
ment, moved to compel arbitration and to dismiss or stay the plain-
tiff’s action. The district court, on December 1, 2004, denied Republic
Mortgage’s motion to compel arbitration and dismiss or stay the
action. This appeal by Republic Mortgage followed.

                                   II.

   Republic Mortgage claims that the district court erred in denying
its motion to compel arbitration and dismiss or stay the action. Specif-
ically, it contends that, despite being a nonsignatory to the arbitration
agreement, its insurance contract is so intertwined with the mortgage
and arbitration contracts between the plaintiffs and SouthStar that it
should receive the benefit of the arbitration agreement. Alternately,
Republic Mortgage argues that it is a third-party beneficiary of the
arbitration contract, and is thus entitled to enforce arbitration on those
grounds.

   The principal issue in this appeal is whether equitable estoppel
allows Republic Mortgage to claim the benefit of the arbitration
agreement between the plaintiffs and SouthStar.

   District court decisions determining the scope of arbitration agree-
ments are generally reviewed de novo since a review of orders com-
pelling or refusing to compel arbitration is a matter of contract
interpretation. United States v. Bankers Ins. Co., 245 F.3d 315, 319
(4th Cir. 2001).

   However, in cases such as the present one, the arbitration order
does not rest on a term of the contract, rather upon the application of
equitable estoppel. See Int’l Paper Co. v. Schwabedissen Maschinen
& Anlagen GMBH, 206 F.3d 411, 417-18 (4th Cir. 2000) (holding
that a signatory to an arbitration agreement may be bound by a non-
signatory through the doctrine of equitable estoppel). We review such
equitable estoppel decisions for abuse of discretion. See Grigson v.
Creative Artists Agency L.L.C., 210 F.3d 524, 528 (5th Cir. 2000).

   The district court determined that Republic Mortgage could only
estop the plaintiffs from avoiding arbitration if the case met the inter-
             BRANTLEY v. REPUBLIC MORTGAGE INSURANCE                  5
twined claims test. See Long v. Silver, 248 F.3d 309, 320-21 (4th Cir.
2001). The Eleventh Circuit has provided a clear statement of the
intertwined claims test, which we apply here:

    Existing case law demonstrates that equitable estoppel
    allows a nonsignatory to compel arbitration in two different
    circumstances. First, equitable estoppel applies when the
    signatory to a written agreement containing an arbitration
    clause must "rely on the terms of the written agreement in
    asserting [its] claims" against the nonsignatory. When each
    of a signatory’s claims against a nonsignatory "makes refer-
    ence to" or "presumes the existence of" the written agree-
    ment, the signatory’s claims "arise[ ] out of and relate[ ]
    directly to the [written] agreement," and arbitration is appro-
    priate. Second, "application of equitable estoppel is war-
    ranted . . . when the signatory [to the contract containing the
    arbitration clause] raises allegations of . . . substantially
    interdependent and concerted misconduct by both the non-
    signatory and one or more of the signatories to the contract."
    Otherwise, "the arbitration proceedings [between the two
    signatories] would be rendered meaningless and the federal
    policy in favor of arbitration effectively thwarted.

MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir.
1999) (citations omitted).

  In the present case, as the district court correctly concluded,
Republic Mortgage can satisfy neither of these requirements.

   The lawsuit in the current case deals with Republic Mortgage’s
insurance premiums, and an allegation that these premiums were
increased due to information contained in the plaintiffs’ credit histo-
ries. This claim is a statutory remedy under the Fair Credit Reporting
Act and is wholly separate from any action or remedy for breach of
the underlying mortgage contract that is governed by the arbitration
agreement. Although the mortgage insurance relates to the mortgage
debt, the premiums of the mortgage insurance are separate and wholly
independent from the mortgage agreement. The district court cor-
rectly found that the mere existence of a loan transaction requiring
plaintiffs to obtain mortgage insurance cannot be the basis for finding
6             BRANTLEY v. REPUBLIC MORTGAGE INSURANCE
their federal statutory claims, which are wholly unrelated to the
underlying mortgage agreement, to be intertwined with that contract.

   Likewise, the plaintiffs’ claim does not raise allegations of collu-
sion or misconduct by SouthStar necessary to satisfy the second
means of obtaining equitable estoppel. Instead, the plaintiffs’ claim is
based entirely on actions taken by Republic Mortgage, a nonsignatory
to the arbitration agreement. The plaintiffs’ claims against Republic
Mortgage do not implicate SouthStar in any wrongdoing.

   Thus, the district court correctly concluded that the plaintiffs
"never attempt[ed] to rely on the contract to establish their claims, nor
[did] they allege concerted action between Republic and SouthStar."
Because this conclusion is appropriately drawn from the facts pre-
sented to the district court, we affirm the district court’s decision that
the Brantleys are not equitably estopped from denying a contractual
obligation to arbitrate with the non-party (Republic Mortgage) to the
arbitration agreement.

                                   III.

   Republic Mortgage also argues that it is entitled to enforce the arbi-
tration agreement as a third-party beneficiary of the arbitration con-
tract. We reject this argument. As this court has held, "[i]n order to
determine whether the parties intended [a nonsignatory] to be a third
party beneficiary, we must look within ‘the four corners of the deed.’"
R.J. Griffin & Co. v. Beach Club II Homeowners Ass’n, 384 F.3d 157,
164 (4th Cir. 2004) (citing Gardner v. Mozingo, 358 S.E.2d 390, 392
(S.C. 1987)). We do not differentiate between a deed and the underly-
ing contract here.

   Examining this, the district court observed that "the underlying
contract makes no reference to Republic, nor does it mention the
mortgage insurance transaction . . . . Republic is not entitled to third-
party beneficiary status because ‘the language of the [contract] does
not clearly indicate that, at the time of contracting, the parties
intended to provide [Republic] with a direct benefit.’" (quoting Grif-
fin, 384 F.3d at 165).
             BRANTLEY v. REPUBLIC MORTGAGE INSURANCE                 7
   We are of opinion the district court correctly decided under Griffin
that Republic was not entitled to arbitration as a third-party benefi-
ciary.

  The judgment of the district court is accordingly

                                                         AFFIRMED.